EXHIBIT 10(h)

IMPERIAL SUGAR COMPANY

SUMMARY MANAGEMENT INCENTIVE PLAN

The Company has adopted Management Incentive Plans for Fiscal 2007 and 2008 for
executive officers and certain other participants. The plans provide for cash
bonuses based on achievement of a combination of individual performance goals
and corporate profitability targets. The corporate profitability targets for
Fiscal 2007 are based on the Company’s attainment of certain EBITDA goals.
EBITDA is defined as earnings before interest, taxes, depreciation and
amortization. The achievement of individual performance goals and corporate
profitability targets results in an incentive payment based on a participant’s
bonus opportunity, which is set at a percentage of the participant’s base salary
and is based on the participants responsibilities and position within the
Company.

Fiscal 2007 Plan

A specified portion of the target bonus opportunity is allocated to individual
performance goals, which are quantifiable and result in payment only if the
individual performance goals are reached and a profitability target based on
EBITDA is achieved. Twenty-five percent of an officer’s target bonus will be
paid when a specific level of EBITDA is achieved and that percentage will
increase in varying degrees through 100% of target bonus for target EBITDA and a
maximum of 200% of target bonus when a higher level of EBITDA is achieved.

Fiscal 2008 Plan

The fiscal 2008 plan is conceptually similar to the 2007 plan and uses EBITDA in
determining corporate profitability targets. Individual performance goals will
be treated similar to the 2007 plan. Twenty-five percent of an officer’s target
bonus will be paid when a specific level of EBITDA is achieved and that
percentage will increase in varying degrees through 100% of target bonus at a
specified level of EBITDA and a maximum of 200% of target bonus when a higher
level of EBITDA is achieved.

 

Executive Officer

   Target Percentage of Salary

Robert A. Peiser

   100

John C. Sheptor

   100

T. Kay Hastings

     50

Patrick D. Henneberry

     50

H.P. Mechler

     50

William F. Schwer

     50

J. Eric Story

     30

The corporate profitability component represents 80% of the target for
Mr. Peiser and Mr. Sheptor, 70% of the target for Mr. Henneberry and Mr. Mechler
and 60% of the target for the remaining executive officers.

 

1